DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.


limitation(s) is/are:
Claim 14 recites “a cannel arrangement, said channel arrangement configured to guide said extrudate material in said canister assembly”, wherein specification defines “one or more beds or channels” as corresponding structure for the claimed generic placeholder of “channel arrangement”.
Claims 18-19 recite “said cutting assembly includes a drive system to cause said cutting bank assembly to move relative to said canister assembly”, wherein specification defines “one or more linear drive systems, pneumatic springs and/or struts” as corresponding structure for the claimed generic placeholder of “cutting assembly”.
Claims 22-23 recite “a data storage arrangement to store information regarding one or more types of information”, wherein the specification fails to define a corresponding structure for the claimed generic placeholder of “data storage arrangement”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 20-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 20-25 recites the limitation “said at least one die plate opening” in various locations of the claims.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, the claim fails to define “at least one die plate opening”.
Claims 20-23 each recites “certain time period” which is a relative term which renders the claim indefinite. The term “certain” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 22-23 recite the limitation of “a data storage arrangement to store information regarding one or more types of information” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification fails to define any correspondent structure for the claimed generic placeholder of “a data storage arrangement”.
 Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 26-27 recites the limitation of “said at lease one opening” in 4th line.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, the claim fails to define “at least one opening”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 14-27 are rejected under 35 U.S.C. 103 as being unpatentable over Ide et al. (US 6,186,765).
Ide et al. (US 6,186,765) disclose a cutting mechanism 100 is disposed downstream of the laminating mechanism 26 with respect to a feed direction. The cutting mechanism 100 is provided with a pair of pad members 110 disposed opposite to each other to press the intermediate molten multilayer 16 therebetween. An opposite end surface of each pad member 110 has a spherical surface adaptable for introducing the intermediate molten multilayer 16 in contact with it. In this embodiment, each pad member 110 is divided into a pair of half pads 110a and 110b disposed one over the other symmetrically with a narrow space 120 formed therebetween. The pad members 110 each comprising the half pads 110a and 110b are connected to driving devices 112, such as a hydraulic cylinder. (see column 12, lines 35-52)
	Ide et al. (US ‘765) further disclose either of the pad members 110 is provided with a cutting blade 122 disposed in the space 120 between the half pads 110a, and the cutting blade can stick out from the spherical surface of the half pads toward the intermediate multilayer 16. The cutting blade 122 has a cutting edge 122a and is positioned so that the cutting edge 122a projects slightly from the spherical surfaces of the half pads 110a and 110b. The cutting blade 122 is connected to a cutter running device 124 which moves the 
[AltContent: textbox (A feed arrangement (10))][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Extruder plate (14a, 14b, 14c))][AltContent: arrow][AltContent: arrow][AltContent: textbox (An extruder system (10, 14))]
    PNG
    media_image1.png
    549
    707
    media_image1.png
    Greyscale

[AltContent: textbox (A first cutter (122a))][AltContent: arrow][AltContent: arrow][AltContent: textbox (A canister assembly (110))][AltContent: arrow][AltContent: textbox (a cutting bank assembly (122))][AltContent: arrow][AltContent: textbox (An inner face)][AltContent: textbox (A cutting assembly (100))]
    PNG
    media_image2.png
    558
    461
    media_image2.png
    Greyscale

[AltContent: arrow][AltContent: textbox (A drive system (112))][AltContent: textbox (A channel arrangement (120))][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (A front face)][AltContent: textbox (A cutting assembly (140))]
    PNG
    media_image3.png
    553
    460
    media_image3.png
    Greyscale



Moreover, Ide et al. (US ‘765) disclose in the cutting mechanism 140, a metal thin plate 142 for use as a cutting blade is disposed in the space 120 
Therefore, as to claim 14, Ide et al. (US ‘765) disclose an extruder arrangement comprising an extruder system (10, 14) and a cutting assembly (100, 140), said extruder system (10, 14) includes an extruder plate (14a, b, c) that includes an inner face and a front face, a feed arrangement (10) configured to feed said the extrudate material toward said inner face of said extruder plate (14a, b, c), said cutting assembly (100, 140) configured to cut an extrudate material (16) that has been extruded from said extruder system (10, 14), said cutting assembly (100, 140) comprising a cutting bank assembly (122) and a canister assembly (110), said canister assembly (110) includes a channel arrangement (120), said channel arrangement (120) configured to guide said extrudate material in said canister assembly (110) after said extrudate material (16) is extruded from the extruder assembly, said canister assembly (110) including a first cutting slot (120) that is located across at least a portion of said channel arrangement (120), said cutting bank assembly (122) including a first cutter (122a) configured to move at least partially into said first cutting slot (120) to at least partially cut said extrudate material located in said channel arrangement.
Even though Ide et al. (US ‘765) is silent on disclosing that said canister assembly (110) can be connected or interconnected to said extruder system (10, 14), it would have been obvious for one of ordinary skill in the art before through connecting or interconnecting the canister assembly (110) to the extruder system (10, 14) in order to further improve the workability of the canister assembly to have a more effective guiding and handling of the extruded material which results into enhancing a more accurate cutting operation.
As to claim 15, said channel arrangement is configured to fully encircle at least a portion of said extrudate material (16) on each side of said first cutting slot (120) when the extrudate material is located in said channel arrangement.
Further, Ide et al. (US ‘765) teach a metal wire such as a piano wire, may be used instead of the metal thin plate 142 for cutting the intermediate molten multilayer 16. (see column 14, lines 46-48)
Therefore, as to claims 16-17, Ide et al. (US ‘765) disclose the first cutter includes a tensioned cutting wire.
As to claim 18-19, Ide et al. (US ‘765) disclose said cutting assembly (100, 140) includes a drive system (112) to cause said cutting bank assembly (122) to move relative to said canister assembly (110) so that said first cutter (122a) can move between an extended and retracted cutting position. 
Ide et al. (US ‘765) disclose the sequential control system including the sequencer for controlling process elements of the multilayer article manufacturing apparatus. The shape patterns of each layer of the multilayer article can be specified by operating a setting panel 35. A central processing unit (CPU) 32 executes a sequential control program specifying the sequence of processes to be carried out according to the specified shape patterns, and gives instructions to the sequencer 34. Then the sequencer 34 controls operative sequences of the process elements according to the instructions given thereto. (see column 7, lines 15-25)
As to claims 20-21, Ide et al. (US ‘765) disclose the cutting assembly (100, 140) includes a cutter control system configured to at least partially control a rate of cutting of said extrudate material by said movable cutting bank assembly, said cutter control system including a controller configured to process at least one type of detected information from at least one type of 
	As to claims 22-23, Ide et al. (US ‘765) disclose a data storage arrangement to store information regarding one or more types of information selected from the group consisting of a) pressure of the extrudate material prior 
	As to claims 24-25, Ide et al. (US ‘765) disclose the extruder system (10, 14) includes a wiper (26) that includes at least one wiper blade (26a, 26b), said wiper configured to be connect to an auger or a rotating member, said wiper configured to be disposed adjacent said inner face of said extruder plate, said at least one wiper blade on said wiper being a radially disposed blade, said at least one wiper blade configured to direct said extrudate material into said at least one die plate opening.
26-27, Ide et al. (US ‘765) disclose said feed arrangement including a feed housing, said extruder plate connected or interconnected to said feed housing, said feed arrangement is configured to feed the extrudate material toward said inner face of said extruder plate to cause the extrudate material to pass through said at least one opening in said extruder plate; said movable cutting assembly movable relative to said canister assembly; said channel arrangement at least partially aligned with an opening in a plate or a die of said extruder a system.
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Candiracci (US 8,894,397) discloses a device for producing blocks of expanded polystyrene, a loose mass (7) of polystyrene spheres is expanded in a mold (2-3), where a rear surface (9) of the polystyrene block (8) previously produced delimits the mold forming chamber. Therefore, through adherence the newly formed block (7-8) is joined to the rear end (9) of the block previously formed, and the block (8) made in this way is fed forward until it forms the rear end (9) for another newly expanded block (8), and so on to produce a sort of continuous block (8), which can be formed for cutting to any desired size. (see the abstract)
Vogt (US 2,642,620) discloses an apparatus for producing plastic masses which comprises a plurality of spaced elements such as wires 12 are mounted across the path of the plastic mass so that as the mass is expelled it is sliced or severed into a plurality of predetermined subdivisions which may be disposed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215. The examiner can normally be reached M-F 9:00AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S. DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEYED MASOUD MALEKZADEH/Primary Examiner
Art Unit 1754                                                                                                                                                                                                        03/25/2022